2. Nicaragua (vote)
- Before the vote
Some requests have been submitted on behalf of the Socialist Group in the European Parliament for a split vote on paragraphs 1 and 4, as well as some proposals for oral amendments, namely on paragraph 2, recital A and recital F. I am sure the President is aware of this, but if not I could explain it to her.
In paragraph 2 we would like to include an oral amendment specifying the municipalities in which the disturbances are happening, which are León and Managua: it would read 'municipalities (León and Managua)'.
(Parliament agreed to accept the oral amendment)
- Before the vote on recital Α
With regard to the text of recital A, the Socialist Group in the European Parliament was proposing an oral amendment to put 'allegation' in the singular, instead of the plural 'allegations'.
(Parliament agreed to accept the oral amendment)
- Before the vote on recital F
In recital F, instead of 'criminal investigations', we propose 'judicial investigations'; in other words, we propose replacing 'criminal' with 'judicial'.